Mr. Justice Wole,
dissenting.
This was a ease where the district court refused in effect to annul by certiorari an order of the' Municipal Court of Caguas. . After an attachment the municipal court permitted. the attached goods to be released on the giving of a bond. The municipal court acted, however, without giving the alleged attaching creditor an opportunity to be heard. The District Court of Humacao held that the petitioner had an ample remedy by appeal.
I find nothing in the law which requires a municipal court to hear the supposed attaching creditor before allowing a bond to be given and release any attached property. It would be the better and safer practice to hear the attaching creditor, but as pointed out by the appellee in a motion for reconsideration there may be cases where the immediate release of the goods is imperative or where the court is satisfied beyond a peradventure that the bond is sufficient. While the interest of the attaching creditor should always be respected I maintain that the municipal court has a discretion. An abuse of that discretion, should be shown or in other words that the attaching creditor in fact remained unsecured. No presumption should lie as against the municipal court.
The district court held that the remedy by appeal was adequate. No one would know better than the judge of the district court whether the remedy by appeal was or was not rapid on each particular case. The appellant did not convince me at all that there was an abuse of discretion. If the action of the municipal court merely violated a rule of procedure and did no damage, an appeal would surely suffice. The possibility that no damage was done should have been excluded when an extraordinary remedy was invoked.